Citation Nr: 0127572	
Decision Date: 12/20/01    Archive Date: 12/28/01

DOCKET NO.  94-04 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from September 1972 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The case returns to the Board following a remand to the RO in 
January 2000.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for paranoid psychosis 
in an August 1976 rating decision, which the veteran did not 
appeal.  

3.  Evidence received since the August 1976 rating decision 
is new and so significant that it must be considered with all 
the evidence of record in order to fairly adjudicate the 
veteran's claim.  

4.  Medical evidence of record is negative for a current 
diagnosis of an acquired psychiatric disorder.  The currently 
diagnosed personality disorder is not a disability for 
purposes of VA compensation.  


CONCLUSIONS OF LAW

1.  The August 1976 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2001).   

2.  New and material evidence has been received since the 
August 1976 rating decision.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).  

3.  An acquired psychiatric disorder was not incurred or 
aggravated during active duty service.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran filed his claim in 1991, the new regulations do not 
apply.    

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
October 1991 rating decision, April 1992 statement of the 
case, and supplemental statements of the case dated through 
June 2001, the RO provided the veteran with the applicable 
laws and regulations and gave notice as to the evidence 
needed to substantiate the claim.  With respect to the duty 
to assist, the RO secured relevant VA treatment records and 
obtained medical examinations.  The veteran has not 
authorized VA to secure any private records.  Finally, the 
veteran offered evidence and argument at his personal hearing 
in September 1992, and has submitted lay statements and 
Social Security records in support of his claim.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its January 
2000 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Board instructed the RO to take steps to determine the 
veteran's current address and to inquire as to his continued 
desire for a personal hearing.  Review of the claims folder 
reveals that the RO contacted the veteran's representative, 
Disabled American Veterans (DAV), which did not have a more 
current address of record.  The March 2000 letter sent to the 
veteran's complete last address of record was returned with 
that notation that he was no longer in custody of the 
department of corrections.  The letter mailed in March 2001 
to an address obtained from the Social Security 
Administration yielded no response, but was not returned as 
undeliverable.  The RO also apparently mailed a letter to a 
separate address in May 2000, which also yielded no response, 
but was not returned.  The Board is satisfied that the RO 
took all reasonable steps to contact the veteran.  See Hyson 
v. Brown, 5 Vet. App. 262 (1993) (it is generally the 
veteran's burden to keep VA apprised of his whereabouts; 
there is no burden on the part of VA to turn up heaven and 
earth to find him).  No additional remand is required.  


New and Material Evidence

The veteran initially sought service connection for an 
acquired psychiatric disorder in June 1976.  The RO denied 
his claim in an August 1976 rating decision.  Although 
notified of the decision, the veteran did not initiate an 
appeal.  Therefore, the RO's decision of August 1976 is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2001).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

The evidence of record at the time of the August 1976 rating 
decision consisted of service medical records and VA and 
private medical records dated in May 1976.  The RO denied 
service connection because there was no diagnosis of 
treatment of a psychiatric disorder in service and no 
diagnosis of psychosis within one year after the veteran's 
separation from service.  

The Board finds that evidence received since the August 1976 
rating decision is new and material.  Specifically, the 
report of the July 1996 and September 1997 VA examinations 
discuss the nature of the veteran's psychiatric status and it 
etiology.  These reports were not considered during the 
previous rating action and are clearly relevant to the 
current inquiry.  Therefore, there is new and material 
evidence within the meaning of VA regulation.  38 C.F.R. § 
3.156(a).  Therefore, the claim is reopened.  38 U.S.C.A. § 
5108.  
Service Connection

As discussed above, the claim for service connection for an 
acquired psychiatric disorder is reopened.  38 U.S.C.A. § 
5108.  The Board must therefore consider the claim based on 
all the evidence of record.  Initially, the Board notes that 
the veteran has had ample opportunity to submit evidence and 
argument in support of his claim.  Therefore, the Board finds 
that its current consideration of the claim will not result 
in any prejudice to the veteran.  Bernard, 4 Vet. App. at 
392-94.  

Factual Background

The veteran's August 1972 entrance examination report was 
negative for psychiatric findings or history.  In September 
1973, the veteran discussed having anxiety and situational 
depression related to a civilian arrest for marijuana 
possession.  Notes dated in October 1973 indicated that the 
veteran continued to use drugs.  He had a history of use, 
primarily marijuana, but also mescaline, LSD, and methadrine 
(sic).  The discharge summary for his admission for drug 
rehabilitation from October 1973 to February 1974 related 
that the veteran began drug use at age 15.  The summary 
stated that his drug usage stopped by the time of his 
discharge.  He also demonstrated improvements in 
interpersonal relationships.  

In March 1975, the veteran underwent psychiatric evaluation 
following a complaint of flashbacks.  He previously used a 
variety of drugs, including hallucinogens.  Questioning 
disclosed a poor attitude about the service; the examiner 
suspected that the veteran was using his complaints in order 
to get out.  Other personality features included immaturity, 
impulsiveness, and use of passive-aggressive techniques to 
get his own way.  Examination was essentially normal.  The 
examiner found nothing to suggestion functional or organic 
psychosis.  There was no evidence of current drug 
intoxication or withdrawal.  The diagnosis was personality 
disorder with elements of passive-aggressivity and past 
history of drug abuse.  The examiner recommended 
administrative separation from service.  

The veteran underwent additional evaluation later in March 
1975.  He complained of anxiety and "hassling" from his 
superiors.  He had a history of drug abuse, though he denied 
any use of illicit drugs since undergoing rehabilitation.  
The veteran had several disciplinary actions.  Examination 
was normal except for rather hostile affect and immature 
reasoning.  Administrative separation was recommended on the 
basis of passive-aggressive personality disorder.  

VA records showed a hospitalization in May 1976 for 
complaints of depression, agitation, and paranoia.  He had a 
history of LSD "flashbacks."  He had fairly recently used 
alcohol heavily, as well as some speed and pot.  An examining 
counselor felt that the flashbacks were not the result of LSD 
intake, but possibly due to reaction from recent drug and 
alcohol use.  However, in a separate psychiatric 
consultation, he denied use of speed or LSD for more than a 
year, but drank alcohol heavily up to two months before and 
smoked pot one to two weeks before.  The psychiatrist 
believed that the veteran's present situation was therefore 
probably not drug induced.  The diagnosis was paranoid 
psychosis.  

The veteran was immediately referred from VA to the Spokane 
Community Mental Health Center (SCMHC).  He continued to 
voice extreme paranoia.  There were no other signs of thought 
disorder.  The initial impression was possible paranoid 
psychosis or paranoid personality with depression.  A 
subsequent diagnosis was paranoid-type schizophrenic 
reaction.  

VA medical records dated later in May 1976 indicated that the 
veteran left SCMHC before completing treatment.  He returned 
to VA demonstrating paranoia, anxiety, and agitation.  The 
veteran refused treatment other than an initial dose of 
Thorazine and left.  The diagnosis was paranoid psychosis, 
typified by ambivalence, delusional thinking, and aggressive 
behavior.  

The intake summary from a state facility dated in September 
1986 reflected a diagnosis of paranoid schizophrenia 11 years 
before with intermittent inpatient and outpatient treatment.  
His primary symptoms on examination were depression and 
agitation.  He took Haldol, though infrequently.  The social 
worker's assessment was paranoid-type schizophrenic disorder.  
In an associated August 1987 statement, the social worker 
indicated that he seen the veteran on several occasions since 
his intake.  His overall condition had improved and he took 
Haldol only when needed.  

Information from the Social Security Administration (SSA) 
reflected an award of disability benefits with a date of 
disability onset of April 1975, the date of his separation 
from service.  The diagnosis was paranoid-type schizophrenic 
reaction.  

The veteran underwent a VA psychiatric examination in 
September 1991.  He related using drugs in service and 
participating in rehabilitation.  Thereafter, he experienced 
hallucinations and paranoid delusions.  After his separation 
from service, he had been hospitalized at least seven times.  
The veteran admitted that, after service, he continued to 
abuse drugs, including barbiturates, which he used to 
decrease the hallucinations, as well as marijuana and a 
hallucinogen.  He had attempted suicide by cocaine overdose.  
He denied a history of alcohol abuse.  During the 
examination, the veteran described his mood as sad and 
frustrated, apparently due to his impaired life rather than 
clear-cut symptoms of depression.  Except for poor insight 
and marginal judgment, current mental status was essentially 
unremarkable.  The diagnosis was undifferentiated-type 
chronic schizophrenia and mixed drug abuse, episodic in 
nature in regard to the drugs used.  

During a personal hearing held in September 1992, the veteran 
described his in-service drug use and rehabilitation.  After 
he returned to duty, he began developing paranoia and hearing 
voices.  He thought he was having LSD flashbacks.  He asked 
to be transferred away from aircraft and ships.  After his 
discharge from service, the veteran continued to have 
problems.  He sought treatment within a year of separation 
and a VA doctor told him he was not having LSD flashbacks.  
The veteran denied taking drugs in the time between his 
rehabilitation and his separation from service.  He took 
street drugs after service when it was difficult to get 
psychiatric treatment.    

Statements dated in September 1992 and October 1992 from the 
veteran's parents and other individuals who knew the veteran 
before and after service all indicated that the veteran had 
no psychiatric problems or symptoms prior to service.   

VA medical records dated from February 1991 to January 1995 
reflected intermittent psychiatric treatment, including 
hospitalizations in August 1992 and January 1995.  The 
discharge summary from the 1992 hospitalization indicated 
that the veteran continued to use alcohol and drugs socially, 
though he had not used drugs for six months.  He complained 
of auditory hallucinations and depression.  The diagnosis at 
discharge was undifferentiated-type schizophrenia in partial 
remission and history of polysubstance dependence.  The 
veteran was hospitalized in January 1995 after he stopped 
taking his medication.  He admitted to taking methamphetamine 
prior to admission.  The discharge diagnosis was 
schizoaffective disorder with acute exacerbation and 
continuous amphetamine abuse.  

While incarcerated, the veteran was examined for VA purposes 
by two staff psychiatrists in July 1996.  The examiners 
reviewed additional psychiatric evaluations performed at 
different times in 1995 and 1996, as well as VA medical 
records dated from 1991 to 1995.  They found that the 
veteran's psychotic symptoms occurred exclusively when he was 
actively abusing illicit substances, i.e., LSD, cocaine, 
amphetamine, cannabis, alcohol.  At present, he was not 
taking any psychiatric medications but was not exhibiting any 
signs or symptoms of serious mental illness.  The diagnosis 
was polysubstance dependence in remission and hallucinations 
and depression secondary to substance abuse, resolved.  The 
examiners noted that the evaluation was limited due to lack 
of records prior to 1991.       

The veteran underwent evaluation by a board of two VA 
psychiatrists in September 1997.  He was still incarcerated 
at that time.  The veteran described a history of alcohol use 
dating from childhood, as well as fighting and attendance 
problems in school.  He used drugs extensively in service, 
including marijuana and LSD, with continued drug use 
thereafter.  Both examiners reviewed the claims folder and 
discussed the medical evidence of record.  Mental status 
examination was significant only for increased psychomotor 
activity.  There was no evidence of hallucinations, 
delusions, disorientation, thought disorder, or cognitive 
impairment.  

The first examiner opined that the veteran met the criteria 
for antisocial personality disorder.  He indicated that the 
behavior and symptoms were present prior to service firmly 
established the diagnosis.  It was not worsened in service.  
The examiner stated the opinion that prior diagnoses 
referring to schizophrenia and paranoia were due to the 
veteran's extensive alcohol use prior to service and 
extensive drug use in service.  He believed that the 
substance use caused enough stress to produce symptoms 
resembling schizophrenia.  The examiner added that the last 
examination noted that, when the veteran was free of drugs, 
he showed no signs of psychosis.  That assessment was further 
substantiated by the fact that the veteran was not now 
psychotic but he was not taking any anti-psychotic 
medication.  

The second examiner provided Axis I diagnoses of 
polysubstance dependence and bipolar-type mood disorder with 
psychotic features due to illicit drugs, currently in 
remission.  She noted that the DSM-IV diagnoses would be 
substance-induced mood disorder and substance-induced 
psychotic disorder.  The Axis II diagnosis was antisocial 
personality disorder.   

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).  A disorder may be 
service connected if the evidence of record reveals that the 
veteran currently has a disorder that was chronic in service 
or, if not chronic, that was seen in service with continuity 
of symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychoses).    

Considering the evidence of record, the Board finds that 
service connection for an acquired psychiatric disorder is 
not warranted.  Service connection may be established only 
for current disability.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, there 
is no competent medical evidence showing a currently 
diagnosed acquired psychiatric disorder.  

Review of the record shows a current diagnosis of antisocial 
personality disorder.  However, personality disorders are not 
diseases or injuries within the meaning of applicable VA 
legislation.  38 C.F.R. §§ 3.303(c), 4.127.  Moreover, both 
the July 1996 and September 1997 examination reports reflect 
the finding that the veteran currently has no psychotic 
symptoms but was taking no anti-psychotic medication.   By 
way of the diagnosis and commentary, all of the examiners 
link the veteran's previous psychotic features or 
schizophrenia-like symptoms to illicit drug use, noting that 
the symptoms occurred only with drug use.  Compensation is 
not payable for disability due to abuse of alcohol or drugs.  
See 38 U.S.C.A. §§ 1110, 1131 (stating that "no compensation 
shall be paid if the disability is a result of the veteran's 
. . . abuse of alcohol or drugs"); Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001), motion for rehearing en banc 
denied, 268 F.3d 1340 (statute precludes compensation for 
primary alcohol abuse disabilities, i.e. alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess, and secondary disabilities (i.e., 
cirrhosis of the liver) resulting from primary alcohol 
abuse).  

Thus, absent evidence of a psychiatric disorder distinct from 
manifestations associated with the veteran's substance abuse, 
there is no current disability to which service connection 
may attach.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for an acquired psychiatric disorder.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. § 3.303.    


ORDER

As new and material evidence has been received, the claim for 
service connection for an acquired psychiatric disorder is 
reopened.  To that extent, the appeal is allowed.  

Service connection for an acquired psychiatric disorder is 
denied.   



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



